Mr. Chief Justice Shepard
delivered the opinion of the Court:
We think there was no error in the action of the court. Assuming, as contended for the appellants, that the note had been actually indorsed by Benjamin F. Edwards to the savings bank for collection for his account, the bank failed to collect it, and returned it presumably to him. Plaintiff’s title as holder did not pass under that indorsement, but through the delivery to her by Benjamin F. Edwards, who appeared as a witness on her behalf. She took title by delivery under the blank indorsement of the payee, Jerman, the effect of which was to make the note payable to bearer, and pass by delivery. Code, sec. 1338 [31 Stat. at L. 1399, chap. 854]. Whether the further indorsement, if in fact made by Benjamin F. Edwards, was a restrictive one, as defined in sec. 1341 [31 Stat..at L. 1400, chap. 854] is a question of no materiality, as the plaintiff did not claim the title thereunder, and there was no defense to the note as against either Benjamin F. Edwards, the savings bank, or the plaintiff. This indorsement not being necessary to the title of the plaintiff, she had the right to strike it out. Code, sec. 1352 [31 Stat. at L. 1401, chap. 854]. This provision of the Code is but declaratory of the law as it was recognized before the adoption of the negotiable instruments act. See Vanarsdale v. Sax, 47 C. C. A. 31, 107 Fed. 878, 880, and cases cited.
It follows that the judgment must be affirmed, with costs. It is so ordered. Affirmed.